By Judge Nicholas E. Persin
Upon examination of the documents furnished to the Court and reviewed in camera, the Court is of the opinion that the Plea of Sovereign Immunity filed by all Defendants should be granted.
It is obvious to the Court that each of the Defendants named in the Motion for Judgment by the Claimant furnished services to the inmates under conditions controlled by the Commonwealth. They were subject to a high degree of direction and control by the Commonwealth in the important aspects of providing medical, mental health, and nursing services to the inmates. Accordingly, the Plea of Sovereign Immunity is granted as to all Defendants.
In reviewing the file, it now appears that the legal issues raised by the Demurrer are now moot, especially in light of the Court’s ruling on the issues of sovereign immunity.